In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-02-00011-CR
______________________________


DONNELL SMITH, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 202nd Judicial District Court
Bowie County, Texas
Trial Court No. 00F0343-202





Before Cornelius, C.J., Grant and Ross, JJ.
Opinion by Justice Ross

O P I N I O N

	Donnell Smith has filed an appeal from an order by the trial court denying his
request for bail.  His brief was filed on February 4, 2002.  During the pendency of this
appeal, on February 15, 2002, the trial court ordered a $25,000.00 surety bond for Smith. 
Smith made bond and has now been released from custody.  The appeal is now moot.
	The appeal is dismissed.

							Donald R. Ross
							Justice

Date Submitted:	February 22, 2002
Date Decided:	February 22, 2002

Do Not Publish

 of the clerk's
and reporter's records and that he was making a positive effort to proceed with the appeal. 
We warned him that, if he did not show this Court he was making such an effort, his appeal
would be subject to dismissal for want of prosecution.  See Tex. R. App. P. 42.3.
	Sixty days have now elapsed since the date of our letter.  Rodgers has not
contacted this Court to show he has made any effort to proceed with this appeal.
	The appeal is dismissed for want of prosecution.
 
 						Donald R. Ross
							Justice

Date Submitted:	August 29, 2002
Date Decided:	August 30, 2002

Do Not Publish